Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “wherein the at least one parameter is the elastic parameter and the viscosity parameter”. Examiner proposed to amend the limitation as “wherein the at least one parameter is the elastic parameter [[and]] or the viscosity parameter”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 5 recites “parameter determination device”,  “a model creator”,” a simulation executor” and “a characteristic determiner”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0026]-[0027] and Fig. 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 the characteristics are performed by an information processor”. There is insufficient antecedent basis for” the characteristics” in the claim.
Therefore, the independent claim has an indefinite scope. Since dependent claims are dependent on the independent claim and included all the limitations of the independent claim. Thus, the dependent claims recite the indefinite scope in the independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites 
creating a simulation model using a link model including a plurality of links 5connected to each other and, on a sole, elastic elements deformable perpendicularly to the sole, 
(insignificant application)

executing a simulation that applies at least one parameter of an elastic parameter 10corresponding to a spring constant of the elastic elements, a viscosity parameter corresponding to a damping coefficient of the elastic elements, or a thickness parameter corresponding to a length of the elastic elements to the simulation model and obtains, as a simulation result, data representing motions of the link model, with the parameters set to a plurality of values; (generic computer function and insignificant application)
15determining the at least one parameter of the sole most suitable for the user out of the plurality of values based on the simulation result obtained in the executing the simulation, (mental process)
 wherein the creating the simulation model, the executing the simulation, and the determining the characteristics are performed by an information processor. (generic computer function)
The claimed concept is a method of determining suitable parameter for sole based on the measurements and calculation of the model directed to “Mental Process”. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The collecting data step is recited at a high level of generality (i.e., as a general means of collecting input for use in the evaluation step) and amounts to mere data collecting, which is a form of insignificant extra-solution activity. 

The claim recites additional elements such as “information processor”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification [0026] and Fig. 1 for generic computer description.
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. That is, simply using a conventional machine (i.e. camera) to collect data. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
See Yamagiwa et al (US 2017/0372482 A1) [0064] for teaching of imaging system (i.e. camera) for collecting data step (i.e. measurement).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method of claim 1, wherein the at least one parameter is the elastic parameter and the viscosity parameter. (data description)

Claim 3. The method of claim 1, wherein 25 R19-338US1 41269525the plurality of measurement points include measurement points around and both front and rear of a metacarpophalangeal (MP) joint of the user. (data description)

Claim 4. The method of claim 1, further comprising:  
5imaging the user during the predetermined movement with markers attached to the plurality of measurement points of the body of the user, using an imaging system to obtain moving image data; (collecting data)
obtaining the measurement information using the information processor based on the moving image data obtained in the imaging; (collecting data)
wherein 10only one point of the measurement points is located on an upper body of the user. (data description)

Same conclusion for independent claims 5-6. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-6 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Statham et al (US 2014/0195023 A1), hereinafter Statham.

Claim 1. A parameter determination method, comprising: 
Statham discloses creating a simulation model using a link model including a plurality of links 5connected to each other and, on a sole, elastic elements deformable perpendicularly to the sole, based on a weight of a user and measurement information obtained by measuring motions of a body of the user at a plurality of measurement points during predetermined movement of the user; 
Statham: [0105-0106] “FIG. 1 schematically shows part of a running subject 100, in particular the subject's leg and foot. The viscoelastic behavior of the muscles and tendons in the subject's leg and foot have been schematically represented by a spring   When the subject lands on his forefoot as shown in FIG. 1, the center of pressure "C" will first be moving backwards as the subject "rolls" his foot over the ground and brings the back of his foot down over the shown axis "U" indicating a heel position. At a certain point in time, registered e.g. as a second timestamp T2, this backward moving pressure "C" will be reversed before the subject pushes off his foot and lifts it again from the ground repeating the process with his other foot (not shown here).” [correspond to creating a simulation model using a link model including a plurality of links 5connected to each other and, on a sole, elastic elements deformable perpendicularly to the sole]
During predetermined movement of the user correspond to a position before Nth timestamp.
[0026] “The inventors have found that the difference between the afore mentioned Pose method and BK method can be objectively quantified in terms of a measurable 
[0067-0069] “During normal running it can be assumed that the body weight of the runner remains relatively constant for the duration of the run. The acceleration of the falling foot can also be assumed to be relatively constant for most normal running styles since running involves a flight phase and acceleration due to gravity is constant, thus the total forces during impact should also be relatively constant. The rate of change of force may change on different surfaces or with different running techniques. …”
Statham discloses executing a simulation that applies at least one parameter of an elastic parameter 10corresponding to a spring constant of the elastic elements, a viscosity parameter corresponding to a damping coefficient of the elastic elements, or a thickness parameter corresponding to a length of the elastic elements to the simulation model 
Statham: [0080-0088] “The model that is used can be interchanged depending on the requirements of the application. In an advantageous embodiment the following method is used: 1. Measure vertical pressure with spatial resolution in time 2. Resolve the center of pressure (COP) from this measured data in time 3. COP is found to be related to heel position during normal running and walking gaits and this information can be used to estimate muscle tendon unit length. 4. The initial position of the COP can be identified at foot strike. 5. The movement of this centre of pressure back towards the heel is used as an input for a model (examples of this model are given e.g. Kelvin viscoelastic model) (b. During running gaits the time of flight between steps can also be used as an input to estimate the height of the body (assuming gravity is constant and take off and landing height are comparable) and coupled with the time of deceleration at impact, estimate the total force that will be exerted at the foot. This may be used to normalize the model inputs or to estimate absolute values of force and/or pressure, and any variables dependent on these parameters.) 6. The distance of the movement backwards of COP and the time are parameters used to estimate the time constant, T, of the system or time of loading of the spring in the system. 7. The more elastic the muscle-tendon unit behaves the stronger the muscle contraction (in the case of the viscoelastic models this is related to the viscosity of the dashpot), the more energy can be recovered and the more reactive the running style is said to be.” [correspond to executing a simulation that applies at least one parameter …]
 obtains, as a simulation result, data representing motions of the link model, with the parameters set to a plurality of values;
Statham [0159]” In an advantageous embodiment, the output or feedback signal Sf may be a value proportional to the amount of the energy returned to useful work via the elasticity of the system. The output value can be used as a relative measure to monitor proportional changes in the amount of reused energy/reactivity. The output can also be normalized using additional parameters such as weight, height, shoe size, and center of pressure displacement e.g. scaled by the ratio of center of pressure displacement: foot size and multiplied by weight (normalizing for size and weight). Alternatively the potential efficiency can be determined experimentally to define the value of the scaling factor required to convert the output of the model to mechanical efficiency or % of maximum possible reactivity/elasticity.”
Statham discloses 15determining the at least one parameter of the sole most suitable for the user out of the plurality of values based on the simulation result obtained in the executing the simulation, 
Statham [0110] “The inventors have found that the reactivity is advantageously calculated from the period T1-T2, e.g. because this period is less influenced by anomalies caused e.g. by a subject keeping a longer contact with the ground when pushing off his foot around time T3. Such a pushing action is less indicative of the reactivity R of the step that is a desired parameter here. [correspond to determining the at least one parameter of the sole most suitable for the user out of the plurality of values based on the simulation result obtained in the executing the simulation] Furthermore, a 
The condition of desire correspond to the condition of most suitable.
Statham discloses wherein the creating the simulation model, the executing the simulation, and the determining the characteristics are performed by an information processor.  
Statham [0145-0146] “FIG. 6 schematically shows an embodiment of a system 600 for providing feedback Sf on a subject's running style. During a running activity, a subject applies through his foot a pressure P on a pressure sensitive surface A. This pressure is recorded by a readout or measuring device 601 which may convert the overall pressure Sp to a center of pressure signal C that is stored in memory 603 in conjunction with a time stamp T provided by a clock 602. The thus recorded time dependent center of pressure C(T) forms the data D that can be read out by the processor 604 from the memory 603 together with other parameters, which can be provided to the memory separately. These other parameters e.g. comprise the weight of the running subject, height, shoe size, age, acceleration, location etc. The processor 604 may determine from the data the timestamps T1 and T2 of the landing and turning point in the gait line C(T). In an embodiment, the processor first determines if the subject landed on his heel or forefoot, e.g. from a threshold on the location of the first measured center of pressure at the beginning of a foot landing. If the footstep is determined to be a heel strike a reactivity of zero is passed on to the feedback device. If a forefoot landing is determined, the calculation of the reactivity continues….”

Regarding Independent Claims 5 and 6, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 2. The method of claim 1, Statham discloses wherein the at least one parameter is the elastic parameter and the viscosity parameter.  
Statham: [0080-0088] “The model that is used can be interchanged depending on the requirements of the application. In an advantageous embodiment the following method is used: 1. Measure vertical pressure with spatial resolution in time 2. Resolve the center of pressure (COP) from this measured data in time 3. COP is found to be related to heel position during normal running and walking gaits and this information can be used to estimate muscle tendon unit length. 4. The initial position of the COP can be identified at foot strike. 5. The movement of this centre of pressure back towards the heel is used as an input for a model (examples of this model are given e.g. Kelvin viscoelastic model) (b. During running gaits the time of flight between steps can also be used as an input to estimate the height of the body (assuming gravity is constant and take off and landing height are comparable) and coupled with the time of deceleration at impact, estimate the total force that will be exerted at the foot. This may be used to normalize the model inputs or to estimate absolute values of force and/or pressure, and any variables dependent on these parameters.) 6. The distance of the movement backwards of COP and the time are parameters used to estimate the time constant, T, of the system or time of loading of the spring in the system. 7. The more elastic the muscle-tendon unit behaves the stronger the muscle contraction (in the case of the 

Claim 3. The method of claim 1, Statham discloses wherein25 R19-338US1 41269525the plurality of measurement points include measurement points around and both front and rear of a metacarpophalangeal (MP) joint of the user.  
Statham: [0118-0122] “In an advantageous embodiment the heel sensor 303 can be used to determine a subject's heel is off the ground, e.g. if a heel pressure measured by the heel sensor 303 is below a threshold heel pressure. Correspondingly, in an advantageous embodiment a method is provided for determining a heel position wherein the steps comprise: Defining a threshold pressure for a heel sensor at which the heel is said to be no longer in contact with the ground. Resolving pressure sensors by magnitude and relative spatial position to define a centre of pressure Measuring the longitudinal distance of the center of pressure (COP) from the toe Defining a function for which the COP position is used to calculate the centre point of the heel position in which the radius of curvature of the heel path changes with the distance, (the closer the COP to the toe the larger the radius). This occurs as the axis of rotation moves across the ball of the foot with extension of the plantar fascia and the tarsal-metatarsal joints then around the joint of the metatarsal-phalanges joints then subsequently through the proximal/intermediate/distal phalange joints of the foot. [correspond to the plurality of measurement points include measurement points around and both front and rear of a metacarpophalangeal (MP) joint of the user] It is assumed that the collective boney structures have a negligible flexibility and thus the radius of curvature predominantly 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Statham et al (US 2014/0195023 A1), hereinafter Statham, in view of Yamagiwa et al (US 2017/0372482 A1), hereinafter Yamagiwa.

Claim 4. The method of claim 1, further comprising:  
Statham discloses obtaining the measurement information using the information processor 
Statham [0145-0146] “FIG. 6 schematically shows an embodiment of a system 600 for providing feedback Sf on a subject's running style. During a running activity, a subject applies through his foot a pressure P on a pressure sensitive surface A. This pressure is recorded by a readout or measuring device 601 which may convert the overall pressure Sp to a center of pressure signal C that is stored in memory 603 in conjunction with a time stamp T provided by a clock 602. The thus recorded time dependent center of pressure C(T) forms the data D that can be read out by the processor 604 from the memory 603 together with other parameters, which can be provided to the memory separately. [correspond to obtaining the measurement information using the information processor] These other parameters e.g. comprise the weight of the running subject, height, shoe size, age, acceleration, location etc. The processor 604 may determine from the data the timestamps T1 and T2 of the landing and turning point in the gait line C(T). In an embodiment, the processor first determines if the subject landed on his heel or forefoot, e.g. from a threshold on the location of the first measured center of pressure at the beginning of a foot landing. If the footstep is determined to be a heel strike a reactivity of zero is passed on to the feedback device. If a forefoot landing is determined, the calculation of the reactivity continues….”

Statham does not appear to explicitly disclose 5imaging the user during the predetermined movement with markers attached to the plurality of measurement points of the body of the user, using an imaging system to obtain moving image data; wherein 10only one point of the measurement points is located on an upper body of the user.  

However, Yamagiwa discloses imaging the user during the predetermined movement with markers attached to the plurality of measurement points of the body of the user, using an imaging system to obtain moving image data; wherein 10only one point of the measurement points is located on an upper body of the user on [0064] “Running machine 800 includes markers 831 to 836 attached to six parts (shoulder, elbow, wrist, base of thigh, knee, ankle) on the right side of a user T1. [correspond to wherein 10only one point of the measurement points is located on an upper body of the user] User T1 runs on a treadmill 810 while wearing markers 831 to 836. In running machine 800, two high-speed cameras 820 capture images of markers 831 to 836 and input the captured images to arithmetic processing unit 500. [correspond to imaging the user during the predetermined movement with markers attached to the plurality of measurement points of the body of the user, using an imaging system to obtain moving image data] Arithmetic processing unit 500 is implemented, for example, by a general-purpose computer installed with an application for image processing. Arithmetic processing unit 500 analyzes the input image to acquire the path and/or the moving speed of each of markers 831 to 836 and generates motion data of user Ti based on the path and/or the moving speed. An attribute of the user is further input to arithmetic processing unit 500. Arithmetic processing unit 500 outputs the attribute and the motion data of the user to Web server 900. Web server 900 outputs information 
[0090] “Communication I/F 950 transmits/receives data to/from another device through wired communication or wireless communication. CPU 910 receives a program, image data, text data, and the like from another device through communication I/F 950 and transmits image data and text data to another device.”
Yamagiwa discloses obtaining the measurement information using the information processor based on the moving image data obtained in the imaging; [0102-0103] “Referring to FIG. 7, in the evaluation information provision system in the first embodiment, database 100 functions as a motion data storage device storing subject's motion data. Database 100 may be implemented by a plurality of server devices connected to a variety of networks. Arithmetic processing unit 500 functions as a motion data input device which generates motion data of a subject as an input to database 100 and generates motion data of a user for input to Web server 900. Arithmetic processing unit 500 generates motion data of a user (and subject), for example, using an image input from running machine 800. Arithmetic processing unit 500 further accepts input of attributes of a user (and subject) and outputs the attribute to Web server 900. Here, arithmetic processing unit 500 functions as an attribute input device. The motion data and the attribute may be inputted via Web server 900 from a device other than arithmetic processing unit 500.”
 are analogous art because they are from the “same field of endeavor” analysis of human motion.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Statham and Yamagiwa before him or her, to modify the method of Statham to include the image measurement of Yamagiwa because this combination provide additional information for the model which would improve the performance of the simulation.
The suggestion/motivation for doing so would have been Yamagiwa: [0012] “The present disclosure is conceived in the aspect of such a situation, and an objective of the present disclosure is that an evaluation information provision system allows a user to evaluate the user's motion with various references against the user's motion.”
Therefore, it would have been obvious to combine Statham and Yamagiwa to obtain the invention as specified in the instant claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148